DETAILED ACTION
Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The claim 22 has been changed to as follows:

22. (Currently Amended) A system for detecting outage of an LED, comprising: 
a detection circuit configured to detect outage of an LED, the detection circuit having: 
a sense resistor electrically connected to the power supply and to an input terminal of the current sensing circuit; 
a switching device electrically connected to an output terminal of the current sensing circuit, and to a triggering circuit; 
wherein the switching device is responsive to the current sensing circuit and is configured to activate the triggering circuit according to the current passing through the sense resistor; 
wherein the LED is electrically connected to a power supply and a ground reference, and wherein the LED is powered by current flowing between the power supply and the ground reference; and 
the triggering circuit configured to automatically increase current flowing between the power supply and the ground reference when an outage of the LED is detected by the detection circuit; 
wherein the LED and the detection circuit are mounted in a lamp assembly.


[End Amendment]



Allowable Subject Matter
Claims 22-34, 36-42 are allowed. The following is an examiner’s statement of reasons for allowance: Applicant’s arguments are persuasive, further search did not find any references teaching the claimed limitation of independent claim 22:
“the detection circuit having: a sense resistor electrically connected to the power supply and to an input terminal of the current sensing circuit; a switching device electrically connected to an output terminal of the current sensing circuit, and to the triggering circuit; wherein the switching device is responsive to the current sensing circuit and is configured to activate the triggering circuit according to the current passing through the sense resistor;
the triggering circuit configured to automatically increase current flowing between the power supply and the ground reference when an outage of the LED is detected by the detection circuit;
wherein the LED and the detection circuit are mounted in a lamp assembly.”
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HONGMIN FAN whose telephone number is (571)272-2784.  The examiner can normally be reached on 9-6 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hai Phan can be reached on (571)272-6338.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HONGMIN FAN/
Primary Examiner, Art Unit 2685